Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amendments to the Claims
The application has been amended as follows: 
1. The second Claim 25, delete [25. The vehicle of claim 22, wherein the clutch mechanism is dimensioned and arranged to disengage from the transfer mechanism as the vehicle descends to a position beyond the datum plane, thereby disabling actuation of the transfer mechanism by the controller.]
2. Claim 29, line 3, after “surface”, insert - - . - -
Authorization for this examiner’s amendment was given in an interview with Brian Dinicola on 8/17/2022.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Relative to claim 1, the prior art does not disclose: 
A vehicle configured to perform inventory management tasks in an inventory management handling system having a plurality of destination areas and a guide system, the vehicle comprising:
a platform to receive an item to be at least one of transferred;
a plurality of motors;
a first drive system having a first plurality of drive elements configured to engage the guide system, by operation of a first subset of the plurality of motors, to move the vehicle along a vertical path segment extending between a support surface underlying the vehicle and one of the destination areas;
a second drive system having a first plurality of drive elements configured, by operation of a second subset of the plurality of motors, to engage the underlying support surface in a non-vertical direction;
a transfer mechanism configured to at least one of transfer an item from the platform to one of the plurality of destination areas; and
a clutch mechanism configured to engage and disengage the transfer mechanism from the second subset of motors, the second drive system drives movement of the vehicle independently of the transfer mechanism, as claimed.


Relative to claim 22, the prior art does not disclose: 
A vehicle operable in an inventory management system having a plurality of destination areas and a guide system, the vehicle comprising:
a first motorized drive system configured to engage the guide system to guide movement of the vehicle along a vertical path segment;
a second motorized drive system dimensioned and arranged to maneuver the vehicle upon a surface while the first drive system is out of engagement with the guide system;
a clutch mechanism operative to engage and to disengage transmission of power from to the transfer mechanism; 
a transfer mechanism operative to transfer an item between the vehicle and one of the plurality of destination areas; 
the first motorized drive system includes first and second pairs of motor driven rotary elements, the rotary elements of each pair being configured to interact with the guide system to control the position of the vehicle along the guide system as claimed.

Relative to claim 26, the prior art does not disclose: 
A vehicle operable in an inventory management system, the vehicle comprising:
a first motor and a second motor;
a first pair of omnidirectional rollers and a second pair of omnidirectional rollers, wherein a first omnidirectional roller of each pair is dimensioned and arranged to rotate about a first axis of rotation and a second omnidirectional roller of each pair is driven by the first motor or the second motor for rotation about a second axis of rotation;
a fifth roller driven by the first motor or the second motor; and
an actuator having an actuation surface configured to move from a first position to a second position to selectively urge the fifth roller in a direction toward an underlying support surface;
a surface of each of the first and second pairs of omnidirectional rollers, and a surface of the fifth roller are dimensioned and arranged to contact the underlying support surface while the actuator is maintained in the first position, and
movement of the actuator into the second position causes a transfer of load from one or more of the omnidirectional rollers to the fifth roller, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655